Thomas, J.
The claimants seek to hold the funds under an assignment made in New York and valid by the laws of that state; the plaintiffs, under this trustee process.
The law of New York, proprio vigore, cannot obtain here. It derives its effect only from the rule of comity; and that rule refuses to give force to laws of other states, which directly conflict with the policy of our own.
In this commonwealth, assignments in trust for creditors, and giving preference to one creditor or one class of creditors over another, are invalid. By the statute of 1836, c. 238, § 11, the assignment under which the claimants seek to recover, if made in this state, would be ineffectual against attachment or execution. The plaintiffs’ process is one of attachment; and this section of the statute of 1836, not being inconsistent with the insolvent law of 1838, c. 163, is not repealed thereby. Carter v. Sibley, 4 Met. 298. Edwards v. Mitchell, ante, 239.
No comity can require us to give force to an assignment, made in another state, which is not only against our well settled policy, but against our direct legislation, and the effect.of which would be to give a preference to citizens of other states over those of dur own. Trustees charged.